MEMORANDUM DECISION.
Percy Sargent appeals from his conviction in Superior Court, Penobscot County, of rape. 17-A M.R.S.A. § 252(1)(B)(1). The sole issue raised on appeal is whether the trial judge’s determination that a jur- or’s response to polling after the return of the verdict was an affirmative, unequivocal answer was clearly erroneous. We affirm the judgment below.
*1095After return of the guilty verdict in this case, the Clerk of Courts polled the jury at the request of defense counsel. In response to the Clerk’s question “Is this your true verdict?”, juror # 3 answered “My verdict was the verdict of the panel.” He was then asked to repeat his answer whereupon he responded “My verdict indicated was the .verdict of the jury.”
The purpose of polling a jury is to ensure that there is unanimous concurrence among the jurors on the verdict and to ensure that no juror has been coerced to agree to the verdict. Miranda v. United States, 255 F.2d 9, 17 (1st Cir. 1958). Any affirmative response indicating that the juror concurred in the verdict was sufficient.1 On the record before us the trial judge’s determination that the disputed answer of juror # 3 was an affirmative, unequivocal response was not clearly erroneous.
The entry is:
Judgment affirmed.
All concurring.

. Although we do not suggest that the form of the question used by the Clerk here in polling the jury was improper, we do suggest that in the interests of clarity, the question should be asked in such a manner as to elicit from each juror a “guilty” or “not guilty” response.